Citation Nr: 0312774	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  01-09 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
degenerative joint disease (DJD) of the cervical spine, 
multilevel.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral DJD, multilevel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1948, and from February 1949 to February 1953.

The current appeal arose from an April 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO granted entitlement to an 
increased evaluation of 30 percent for DJD of the cervical 
spine, and an increased evaluation of 20 percent for DJD of 
the lumbosacral spine each effective January 9, 2001.

The veteran provided oral testimony before the undersigned 
Board of Veterans' Appeals (Board) Veterans Law Judge via a 
video conference with the RO in April 2002, a transcript of 
which has been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In February 2002 the Board undertook additional development 
on the claims of entitlement to increased evaluations for DJD 
of the cervical and lumbosacral spines, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2).  This has been completed.  

In February 2003 the Board provided notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903.  
The appellant did not respond to the notice.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  The CAFC invalidated 
38 C.F.R. § 19.9(a)(2) because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  The CAFC held that this is contrary to 
the requirement of 38 U.S.C. § 7104(a).

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 
38 C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.

In accordance with the February 2003 development the Board 
obtained additional treatment records and the reports of VA 
special orthopedic and neurological examinations which were 
completed in March 2003.  This additional evidence has not 
been considered by the RO and the appellant has not waived 
initial RO consideration of this evidence.  38 C.F.R. 
§ 20.1304.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA, 
particularly for a claim that commenced well after the 
enactment of the VCAA, amounts to a substantial oversight 
indicative of minimal RO development and accordingly compels 
remand.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.

4.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5012, 5103, 
5103A and 5107) are fully completed and 
satisfied.

5.  The RO should review the additional 
medical records and March 2003 VA special 
orthopedic and neurological examination 
reports to ensure that they are 
responsive to and in complete compliance 
with the Board's directives and 
development and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  The RO should readjudicate the issue 
of entitlement to increased evaluations 
for DJD of the cervical and lumbosacral 
spines.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the November 2001 statement 
of the case.  The RO should document is 
consideration of the revised criteria for 
rating disabilities under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), and 
the applicability of 38 C.F.R. 
§ 3.321(b)(1) (2002).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant action taken on the claim 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

